McCLELLAN, C. J.
This is an application for mandamus to the judge of the thirteenth circuit, commanding him to proceed with the trial of a cause alleged to be pending in his court, wherein Henry Goldthwaite is plaintiff and John Wilson, Jr., Cora Lawrence and Virginia Wilson are defendants. The defendants are nonresidents. No property belonging to them has been attached, or is in gremio legis in the case. No personal service upon them has been had. They have never personally appeared in the case. An appearance of counsel for them was allowed by the court to be withdrawn. It is not sought by the present petition to have that appearance reinstated, or to have the action of the court in regard to it reviewed and revised. But on the record as it stands, with no service constructive or otherwise, and with no appearance, it is sought to have judgment rendered against defendants. The court, in our opinion, properly declined to proceed further with the case, and the application for mandamus must be denied.
By what is said above it is not intended to be intimated that the action of the circuit court in respect of the withdrawal of the appearance would be controlled by this court.
Application denied.